DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 21, 2022.  In virtue of this communication, claims 1-5 are currently presented in the instant application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, in lines 3-4, “a dimmer controller” should be changed to --the dimmer controller--
Claim 1, in line 4, --a-- should be inserted before “current measurement module”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,764,983. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above patent, including:
As claim 1. A method of calibrating a dimmer controller comprising the steps of: providing a lighting controller comprising a dimmer controller and current measurement module for measuring current applied to dimmable lights; operating a microprocessor connected between the dimmer controller and the current measurement module to enable the microprocessor to calibrate the dimmer controller; varying the dimmer controller and measuring current drawn by the one or more lights; recording a dimmer setting and a corresponding current value; and controlling the one or more lights by using the dimmer setting and the corresponding current value (see claim 1 of the above patent).
As claim 2. The method of claim 1 wherein the step of operating the microprocessor further comprises operably connecting a memory to the microprocessor (see claim 1 of the above patent).
As claim 3. The method of claim 1 wherein the recording step records a dimmer minimum setting and a current minimum value and the dimmer minimum setting and the current minimum value are used to control the one or more lights (see claim 2 of the above patent).
As claim 4. The method of claim 1 wherein the recording step records a dimmer maximum setting and a current maximum value and the dimmer maximum setting and the current maximum value are used to control the one or more lights (see claim 3 of the above patent).
As claim 5. The method of claim 1 wherein the recording step records a dimmer minimum setting, a current minimum value, a dimmer maximum setting and a current maximum value and the dimmer minimum setting, the current minimum value, the dimmer maximum setting and the current maximum value are used to control the one or more lights (see claim 4 of the above patent).
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 10,477,648. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above patent, including:
As claim 1. A method of calibrating a dimmer controller comprising the steps of: providing a lighting controller comprising a dimmer controller and current measurement module for measuring current applied to dimmable lights; operating a microprocessor connected between the dimmer controller and the current measurement module to enable the microprocessor to calibrate the dimmer controller; varying the dimmer controller and measuring current drawn by the one or more lights; recording a dimmer setting and a corresponding current value; and controlling the one or more lights by using the dimmer setting and the corresponding current value (see claim 4 of the above patent).
As claim 2. The method of claim 1 wherein the step of operating the microprocessor further comprises operably connecting a memory to the microprocessor (see claim 1 of the above patent).
As claim 3. The method of claim 1 wherein the recording step records a dimmer minimum setting and a current minimum value and the dimmer minimum setting and the current minimum value are used to control the one or more lights (see claim 5 of the above patent).
As claim 4. The method of claim 1 wherein the recording step records a dimmer maximum setting and a current maximum value and the dimmer maximum setting and the current maximum value are used to control the one or more lights (see claim 6 of the above patent).
As claim 5. The method of claim 1 wherein the recording step records a dimmer minimum setting, a current minimum value, a dimmer maximum setting and a current maximum value and the dimmer minimum setting, the current minimum value, the dimmer maximum setting and the current maximum value are used to control the one or more lights (see claim 7 of the above patent).
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,723,691. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above patent, including:
As claim 1. A method of calibrating a dimmer controller comprising the steps of: providing a lighting controller comprising a dimmer controller and current measurement module for measuring current applied to dimmable lights; operating a microprocessor connected between the dimmer controller and the current measurement module to enable the microprocessor to calibrate the dimmer controller; varying the dimmer controller and measuring current drawn by the one or more lights; recording a dimmer setting and a corresponding current value; and controlling the one or more lights by using the dimmer setting and the corresponding current value (see claim 1 of the above patent).
As claim 2. The method of claim 1 wherein the step of operating the microprocessor further comprises operably connecting a memory to the microprocessor (see claim 1 of the above patent).
As claim 3. The method of claim 1 wherein the recording step records a dimmer minimum setting and a current minimum value and the dimmer minimum setting and the current minimum value are used to control the one or more lights (see claim 2 of the above patent).
As claim 4. The method of claim 1 wherein the recording step records a dimmer maximum setting and a current maximum value and the dimmer maximum setting and the current maximum value are used to control the one or more lights (see claim 3 of the above patent).
As claim 5. The method of claim 1 wherein the recording step records a dimmer minimum setting, a current minimum value, a dimmer maximum setting and a current maximum value and the dimmer minimum setting, the current minimum value, the dimmer maximum setting and the current maximum value are used to control the one or more lights (see claim 4 of the above patent).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Dong et al. – US 9,736,895
Prior art Sadwick et al. – US 2011/0115399
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 11, 2022